Citation Nr: 0821762	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  He is a combat veteran of World War II, 
serving in the European Theater of Operations, and received 
the Combat Infantryman Badge (CIB) and Bronze Star Medal.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2007, as support for his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).  
Following the hearing, at the veteran's request, the Board 
held the record open to allow the veteran an opportunity to 
submit additional supporting evidence - which he did in 
March 2008.  He also waived his right to have the RO 
initially consider this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  As well, he designated a 
veterans' service organization, The American Legion, to 
represent him in his appeal and filed a motion to advance 
this case on the Board's docket because of his age - which 
the Board has since granted in June 2008.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007). 

Regrettably, though, the Board must remand this case the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.




REMAND

The veteran's service medical records (SMRs) are not on file 
and were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, a 
military records repository. The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases, 
as here, where records once in the hands of the government 
are lost or destroyed through no fault of the veteran, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

There is no disputing the veteran has bilateral sensorineural 
hearing loss and tinnitus, only whether these conditions are 
attributable to his military service - and, in particular, 
to excessive noise exposure such as while in combat 
during World War II.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, in November 2005 the veteran had a VA 
audiology examination.  The evaluating audiologist indicated 
he reviewed the claims file for the veteran's pertinent 
medical and other history, including his employment history 
as a civilian since service.  Audiological testing revealed 
bilateral hearing loss sufficiently severe to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  However, the 
evaluating VA audiologist indicated the veteran's hearing 
loss was not caused by or a result of acoustic trauma while 
in the military.  Rather, said this VA examiner, the veteran 
had reported that his hearing loss began in approximately 
1990 - some 44 years after his military service ended, also 
noting that he had been exposed to noise since service.  
And concerning his tinnitus, the VA examiner indicated this 
condition also was less likely than not caused by or a result 
of acoustic trauma while in the military.  The veteran had 
reported that his tinnitus began in 1950, four years after 
his military service ended, and there again were indications 
of exposure to noise post military service.

But following his more recent December 2007 travel Board 
hearing, the veteran submitted a refuting medical statement 
from a Doctor of Osteopathy, D.B., who opined that the 
veteran's sensorineural hearing loss is indeed due to 
noise inducement from World War II.  Dr. D.B. attached a copy 
of a recent, December 2007, hearing test for reference.  He 
did not, however, discuss the rationale of his opinion 
specifically regarding the etiology of the veteran's 
hearing loss; instead, the opinion was entirely conclusory - 
including, which the VA examiner considered significant, in 
terms of failing to discuss or otherwise account for the 
veteran's history of additional noise exposure since his 
military service ended and the absence of any relevant 
complaints or diagnosis for several years after service in 
the case of his tinnitus and for several decades after 
service in the case of his hearing loss.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993) (medical opinions decline in 
probative value when failing to discuss relevant 
post-service medical history).  See, too, Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating it is 
appropriate to consider the veteran's entire medical history, 
including a lengthy period of absence of relevant 
complaints.)

Dr. D.B.'s supporting statement, nonetheless, is sufficient 
to trigger VA's duty to further assist the veteran in 
developing his claims - including by requesting another VA 
examination for another medical nexus opinion concerning the 
etiology of his hearing loss and tinnitus since the two 
opinions presently on file reach different conclusions 
concerning this determinative issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4)(i) (VA's duty to assist includes 
obtaining a medical opinion when necessary to make a decision 
on a claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain a medical opinion from a VA 
otolaryngologist to determine whether it 
is at least as likely as not 
(i.e., at least 50 percent probable) that 
the veteran's bilateral sensorineural 
hearing loss and tinnitus are 
etiologically related to his military 
service - including, in particular, to 
any excessive noise exposure he may have 
had during combat in World War II.  Have 
this examiner review the claims file for 
the pertinent medical and other history, 
including a complete copy of this remand 
and the report of the prior November 2005 
VA audiological evaluation and the more 
recent December 2007 contrary medical 
opinion from Dr. D.B.  The designated 
otolaryngologist must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, including in 
terms of taking into consideration any 
additional noise exposure the veteran may 
have had since his military service ended, 
when he began experiencing relevant 
symptoms, etc.

2.  Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the veteran's 
satisfaction, send him and his recently 
designated representative (The American 
Legion) a supplemental statement of the 
case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



